                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF NEW YORK


RITA M. B.,

                            Plaintiff,
              v.                                        Civil Action No.
                                                        5:16-CV-0262 (DEP)

NANCY A. BERRYHILL, 1 Acting Commissioner
of Social Security,
                    Defendant.


APPEARANCES:                                     OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                                HOWARD D. OLINSKY, ESQ.
300 S. State Street                              MARISA BURKETT, ESQ.
Suite 420
Syracuse, NY 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                            JOANNE JACKSON PENGELLY
United States Attorney                           ESQ.
Northern District of New York                    OONA M. PETERSON, ESQ.
P.O. Box 7198                                    Special Assistant U.S. Attorneys
100 S. Clinton Street
Syracuse, NY 13261-7198




1      Carolyn W. Colvin, the former Acting Commissioner of Security, was replaced
by Nancy A. Berryhill, who currently serves in that position. Because Carolyn W.
Colvin was sued in this action only in her official capacity, Nancy A. Berryhill has been
automatically substituted for Carolyn W. Colvin as the named defendant. See Fed. R.
Civ. 25(d).
DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                              DECISION AND ORDER

       Plaintiff Rita M. B. initiated this action in 2016, seeking judicial

review of a determination by the Acting Commissioner of Social Security

("Acting Commissioner"), in which she denied plaintiff's application for

Social Security benefits. Having succeeded in this court, and on remand

before the Social Security Administration, resulting in an award of past due

benefits to plaintiff, her counsel now seeks an order, pursuant to 42 U.S.C.

§ 406(b), awarding him fees in the amount of $25,611.50, conditioned

upon his return to the plaintiff of $7,900 previously awarded under the

Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412. For the reasons

set forth below, the motion of plaintiff's counsel, which the Acting

Commissioner has not actively opposed, will be granted. 2

I.     BACKGROUND

       Plaintiff commenced this action on March 4, 2016, pursuant to 42

U.S.C. § 405(g), to challenge a final determination by the Acting

Commissioner denying her application for disability insurance benefits



2      In her response to the fee application, the Acting Commissioner has raised an
issue regarding its timeliness, but defers to the court's discretion with respect to both
that question and the reasonableness of the amount sought.
                                             2
under Title II of the Social Security Act. Dkt. No. 1. That denial was the

result of an adverse decision, following a hearing, by Administrative Law

Judge John Ramos, issued on March 7, 2011, Dkt. No. 9 at 14-31, and a

subsequent decision of the Social Security Administration Appeals Council

denying plaintiff's request for review of that determination. See generally

Dkt. No. 9. Following the submission of the record of the administrative

proceedings before the agency, briefing by the parties, and oral argument,

I granted plaintiff's motion for judgment on the pleadings. Dkt. Nos. 9, 10,

11, 15. Specifically, at the close of oral argument on December 8, 2016, I

issued a bench decision in which I concluded that the Acting

Commissioner's determination did not result from the application of proper

legal principles and is not supported by substantial evidence. Dkt. No. 15

at 2. That bench decision was memorialized in an order dated December

27, 2016, directing that the matter be remanded to the agency pursuant to

sentence four of 42 U.S.C. § 405(g). Dkt. No. 15. Judgment was

subsequently entered, also on December 27, 2016, returning the matter to

the Acting Commissioner and closing the case. Dkt. No. 16.

      On February 22, 2017, following the remand, plaintiff's counsel,

Howard D. Olinsky, Esq., filed a motion for an award of costs and

attorney's fees, pursuant to the EAJA. Dkt. No. 17. In that application,


                                      3
counsel sought recovery for (1) 38.7 hours of attorney work performed

between 2016 and 2017, to be compensated at an hourly rate of $195.61;

and (2) 6.7 hours of administrative work, to be compensated at a rate of

$100 per hour. Dkt. No. 17-1 at 2. The total amount sought was $8,240.11.

Id. An order was subsequently issued on March 17, 2017, based upon a

stipulation of the parties, directing payment of fees under the EAJA to

plaintiff's attorney in the amount of $7,900. Dkt. Nos. 20, 21.

      As a result of the further administrative proceedings ordered by the

court, following remand, ALJ Jennifer Gale Smith issued a decision on

February 5, 2018, finding that the plaintiff was disabled at the relevant

times. Dkt. No. 22-2. A Notice of Award, dated May 9, 2018, was

subsequently sent by the Acting Commissioner to the plaintiff, advising her

that past due benefits were being awarded in the amount of $102,446.00

for the period December 2010 through April 2018. Dkt. No. 22-4.

      On September 14, 2018, four months later, Attorney Olinsky filed a

motion seeking an additional award of attorney's fees, pursuant to 42

U.S.C. § 406(b), based upon the favorable result achieved before the

agency and his retainer agreement, under which plaintiff agreed to

compensate his firm to the extent of twenty-five percent of past due

benefits awarded, in the event of a favorable decision. See Dkt. No. 22-3.


                                      4
In his request, Attorney Olinsky now seeks a total recovery of $25,611.50

for the 45.40 hours of work performed by his firm.3 Dkt. No. 22-1 at 2.

Plaintiff's counsel has agreed to return the $7,900 previously paid in

connection with the EAJA application to the plaintiff if his current request is

granted. Dkt. No. 22-1 at 3.

       In response to Attorney Olinsky's application, the Acting

Commissioner, through her counsel, advises that she does not oppose the

application, noting that it is the court's responsibility to insure that the

requested relief is reasonable and does not result in an improper windfall

to counsel. Dkt. No. 24. However, she does observe that approximately

four months elapsed between the Notice of Award, dated May 9, 2018,

and the fee application of September 14, 2018, but concedes that the law




3       Plaintiff's counsel acknowledges that the 45.40 hours represents time
collectively expended by attorneys, paralegals, and other staff with the firm. Dkt. No.
22-1 at 3. The ledger submitted by plaintiff's counsel lists the time spent by all
personnel with Attorney Olinsky's firm, without indicating which time keepers are
attorneys, and which are paralegals, or support staff. Dkt. No. 22-5.

       According to that ledger, at least 2.4 hours were expended by Shannon Persse
and 0.6 hours were expended by Michael P. Smith, both of whom appear to have been
employed as paralegals by Attorney Olinsky's firm. See, e.g., Stroud v. Comm'r of
Social Sec. Admin., 2015 WL 2114578, at *3 (S.D.N.Y. Mar. 24, 2015) (observing that
“Ms. Persse and Mr. Smith are paralegals"). In addition, Michelle Callahan, who
appears to have worked for the firm as part of its support staff, is reported to have
expended 3.7 hours in connection with this matter.


                                            5
within the Second Circuit is unsettled with respect to the timing of a motion

pursuant to 42 U.S.C. § 406(b). Id. 3-5.

      In response to the Acting Commissioner's brief and at the request of

this court, Attorney Olinsky has submitted supplemental briefing on the

issue of timeliness. Dkt. Nos. 26, 27. In it, Attorney Olinsky notes the lack

of any definitive guidance from the Second Circuit or the Acting

Commissioner concerning when such motions must be made, and that

other circuit courts are split concerning the issue. Dkt. No. 27. While

acknowledging contrary cases from within the Second Circuit, Attorney

Olinsky urges the court to reject the fourteen-day rule invoked by some

courts under Rule 54(d) of the Federal Rules of Civil Procedure, and to

instead analyze the matter under Rule 60(c)(1), which provides that such

an application may be made within a reasonable time, in this case after

the Acting Commissioner's decision awarding benefits.

II.   DISCUSSION

      A.    Timeliness

      A threshold issue to be addressed is whether the instant application

is timely, or whether the four-month delay between issuance of the Notice

of Award and Attorney Olinsky's motion should preclude his recovery of

attorney's fees.


                                      6
      The Second Circuit has not squarely addressed the question of what

standard should govern the timeliness of a motion brought pursuant to

section 406(b). The Third, Fifth, and Eleventh Circuits have applied Rule

54(d)(2) of the Federal Rules of Civil Procedure to such applications,

requiring that they be filed within fourteen days after the entry of judgment.

See Sinkler v. Berryhill, 305 F. Supp. 3d 448, 452 (W.D.N.Y. 2018) (citing

cases).4 Other courts, including the Tenth Circuit, consider such an

application to brought under Rule 60(b)(6) of the Federal Rules of Civil

Procedure, requiring that the application be made within a reasonable time

after the Commissioner's decision awarding benefits. See, e.g. McGraw v.

Barnhart, 450 F.3d 493, 505 (10th Cir 2006); see also Geertgens v.

Colvin, No. 13 Civ. 5133, 2016 WL 1070845, at *2-3 (S.D.N.Y. Mar. 15,

2016).

      In McGraw, the court noted that it was "uncomfortable" applying the

fourteen-day rule as delineated in Rule 54(d) because of its impracticality

as applied in Social Security cases, questioning whether the fourteen-day


4       To address the reality that an award of past due benefits is a condition
precedent to a section 406(b) application and invariably a motion filed within fourteen
days of the entry of judgment would therefore be premature courts, including the Third
Circuit, have applied equitable tolling for the period between the entry of judgment and
the issuance of a notice of award and required that the application be made within
fourteen days of notification of the Notice of Award. See, e.g., Walker v. Astrue, 593
F.3d 274, 280 (3d Cir. 2010).


                                           7
period was triggered by the court's sentence four-remand or instead the

ultimate Notice of Award of past-due benefits. McGraw, 450 F.3d at 504-

05. That court therefore chose to apply Rule 60(b)(6), which provides in

relevant part that "the court may relieve a party . . . from a final judgment,

order, or proceeding" for any "reason that justifies relief". McGraw, 450

F.3d at 505. The McGraw court determined that substantial justice would

be served by using this method of determining the timeliness of social

security attorney's fee motions. Id.

      The lower courts within this circuit have split concerning this issue.

Two courts have applied Rule 54(d), subject to the tolling adopted by the

Third Circuit in Walker and similar cases. See Grace v. Berryhill, No. 1:11-

CV-09162, 2018 WL 1940420 at *1 (S.D.N.Y. Apr. 23, 2018); Sinclair v.

Berryhill, 305 F. Supp. 3d 448, 452-59 (W.D.N.Y. 2018).5 Other courts

from this circuit have applied a reasonableness standard. See, e.g.,

Geertgens, 2016 WL 1070845, at *2-3; see also Garland v. Astrue, 49 F.

Supp. 2d 216 (E.D.N.Y. 2007) (assuming arguendo that the Rule 60(b)(6)

reasonableness standard would apply, but concluding that the delay from



5      The decision of District Judge Elizabeth Wolford from the Western District of
New York in Sinclair is currently on appeal before the Second Circuit, and will likely
provide guidance from that court concerning the issue. It should be noted that the
attorney fee application rejected by the court as untimely in Sinclair was made by the
Olinsky Law Group, which represents the plaintiff in this action.
                                           8
February 28, 2006, when the Notice of Award was sent, in December 8,

2006, when the fee application was made, was unreasonable).

     As can be seen, there is no clear, definitive guidance or consensus

concerning the issue, and judges from within this district have not enforced

Rule 54(d) in connection with such applications. For example, in Goff v.

Commissioner, No. 15-CV-1058, 2018 WL 546890 (N.D.N.Y. Jan. 22,

2018), a fee application filed on December 20, 2017 by the Olinsky Law

Group was granted despite the fact the corresponding Notice of Award

was dated June 21, 2017, nearly six months prior to the application. Goff

v. Commissioner, Dkt. No. 5:15-CV-1058, Dkt. No. 13-1 at 2; see also

Brown v. Berryhill, No. 6:15-CV-744, 2018 WL 2253126 (N.D.N.Y. May 17,

2018) (approving an application for fees filed February 16, 2018 when the

Notice of Award was dated October 24, 2017); Brown v. Berryhill, No.

5:15-CV-1000, 2017 WL 2929470 (N.D.N.Y. Jul. 10, 2017) (approving an

application for fees filed May 18, 2017 when the Notice of Award was

dated March 27, 2017).

     I note, moreover, even in those jurisdictions where Rule 54(d) is

enforced, advanced notice has been provided to practitioners of this

requirement. In the Eleventh Circuit, for example, a court judgment

remanding a case to the Commissioner typically would include within it a


                                     9
notice regarding the time limit within which fee applications must be made

"[b]ased on the status of the law and in abundance of caution [.]" Cooper

v. Astrue, No. 2:07CV710, 2008, WL 2945551, at *2 (N.D. Ala. July 29,

2008); see also Clarke v. Astrue, No. 8:09-CV-00888-T-17, 2012 WL

570345, at *1 (N.D. Fla. Feb. 22, 2012)("the best practice for avoiding

confusion . . . is for the plaintiff to request, and the district court to include,

in the remand judgment a statement that attorney's fees may be applied

for within a specified time after the determination of past due benefits by

the Commission.") One district court within the Eleventh Circuit has

adopted a uniform standing order providing guidance on time limitations

normally allowing thirty days, rather than fourteen. See Cuebas v. Astrue,

No. 5:06-CV-144, 2010 WL 1931102, at *4 (M.D. Ga. May 12, 2010).

      In light of the uncertainty and marked split of authority surrounding

the issue, and the lack of definitive guidance from the Second Circuit, I

find that if the fourteen-day limit of Rule 54(d) is found to apply, Attorney

Olinsky's delay in submitting the application beyond that period was the

result of excusable neglect, within the meaning of Rule 6(b)(1)(B) of the

Federal Rules of Civil Procedure, and therefore will not deny his

application on the basis of untimeliness. See Rabenda v. Colvin, No. 15-

CV-3449, 2018 WL 3178159, at *1 (S.D.N.Y. June 28, 2018).


                                        10
      B.    Merits

      Counsel's application is made pursuant to 42 U.S.C. § 406(b), which

provides, in relevant part, as follows:

            (b) Fees for representation before court
                  (1)(A) Whenever a court renders a judgment
                  favorable to a claimant under this subchapter who
                  was represented before the court by an attorney,
                  the court may determine and allow as part of its
                  judgment a reasonable fee for such
                  representation, not in excess of 25 percent of the
                  total of the past-due benefits to which the claimant
                  is entitled by reason of such judgment, and the
                  Commissioner of Social Security may,
                  notwithstanding the provisions of section 405(i) of
                  this title, but subject to subsection (d) of this
                  section, certify the amount of such fee for
                  payment to such attorney out of, and not in
                  addition to, the amount of such past-due benefits.
                  In case of any such judgment, no other fee may
                  be payable or certified for payment for such
                  representation except as provided in this
                  paragraph.

42 U.S.C. § 406(b)(1)(A). As the Supreme Court has noted, section 406(b)

does not supplant contingency fee arrangements, such as that entered

into between plaintiff and her attorney, but does require the court to

engage in an independent analysis to assure that the result dictated by the

contingency arrangement is reasonable given the circumstances of the

particular case at hand. Gisbrecht v. Barnhart, 535 U.S. 789, 807-08

(2002).
                                      11
      In awarding attorney's fees under section 406(b) where there is an

underlying contingency fee agreement, "a court's primary focus should be

on the reasonableness of the contingency agreement in the context of the

particular case[.]" Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990). That

reasonableness inquiry is informed by several factors, including whether

(1) there is evidence of fraud, (2) the attorney was ineffective or caused

unnecessary delay, and (3) the fee would result in a windfall to the

attorney in relation to the services provided. Schiebel v. Colvin, No. 14-

CV-0739, 2016 WL 7338410, at *2 (N.D.N.Y. Dec. 19, 2016) (Kahn, J.)

(citing Wells, 907 F.2d at 372) (other citations omitted). Courts "have

appropriately reduced the attorney's recovery based on the character of

the representation and the results the representation achieved." Gisbrecht,

535 U.S. at 808; see also McGuire v. Sullivan, 873 F.2d 974, 983 (7th Cir.

1989). "If the attorney is responsible for delay," or "[i]f benefits are large in

comparison to the amount of time counsel spent on a case, a downward

adjustment is similarly in order." Gisbrecht, 535 U.S. at 808. In short, if

counsel's representation does not warrant recovery of the amount agreed

upon, the court may reduce the award.

      In this case, there is no evidence of fraud. Moreover, the efforts of

Attorney Olinsky's firm proved effective in challenging the Acting


                                       12
Commissioner's denial of benefits, and there is no suggestion that he or

his firm delayed in his representation of plaintiff.

      One focus of the court's evaluation of the pending request is upon

whether the requested fee would result in a windfall to plaintiff's counsel.

In determining whether compensation pursuant to a retainer agreement

would result in a windfall to counsel, the court considers whether (1) the

attorney's efforts were successful for the plaintiff; (2) there is evidence of

the effort expended by the attorney demonstrated through pleadings which

were not boilerplate, but rather arguments involving issues of material fact

and research; and (3) the case was handled efficiently due to the

attorney's experience in handling Social Security cases. Joslyn v.

Barnhart, 389 F. Supp. 2d 454, 456-57 (W.D.N.Y. 2005).

      The effective hourly rate associated with Attorney Olinsky's fee

application gives the court brief pause. Although cases addressing

applications made under such fee shifting statutes as 42 U.S.C. § 1988,

for example, are not directly applicable, the rate at which recovery is now

sought is slightly higher than the hourly rates typically applied by this court

to applications filed under those fee-shifting statutes. 6 See, e.g., Stevens


6     The lodestar method of calculating attorney's fees does not apply in the context
of awarding fees under 42 U.S.C. § 406(b). Gisbrecht, 535 U.S. at 806; see also Wells,
907 F.2d at 371 ("[T]he traditional lodestar method borrowed from the fee shifting
                                         13
v. Rite Aid Corp., No. 13-CV-0783, 2016 WL 6652774, at *3 (N.D.N.Y. July

6, 2016) (McAvoy, J.) ("Recent cases in the Northern District have upheld

hourly rates between $250 and $345 for partners; between $165 and $200

for associates; and between $80 and $90 for paralegals." (quotation marks

omitted)). Those types of fee-shifting provisions, however, under which a

losing party can be required to pay attorney's fees to a prevailing party,

are distinct from the statute under which Attorney Olinsky's current

application is made, permitting plaintiffs to enter into contingency fee

agreements with lawyers willing to take their cases. Allowing for such

arrangements that, as is the case in this instance, result in recovery of

fees at effective rates higher than ordinarily sanctioned in fee-shifting

cases, serves an important purpose of encouraging lawyers to agree to

represent Social Security claimants, many of whom are of limited

resources.

       With respect to the first and second windfall factors, I have reviewed

plaintiff's twenty-five-page brief to the court, and finds that it was capably

prepared. See Dkt. No. 10. Attorney Olinsky's efforts were undeniably

successful because plaintiff, whose application for benefits was initially



context is not appropriate for evaluating a reasonable fee to be paid by the client in a
Social Security case where there is a contingent fee agreement.").


                                            14
denied, secured a recovery of past due benefits as a result of his counsel's

representation. Addressing the third factor, the court is familiar with and

acknowledges Attorney Olinsky's skill and legal experience in Social

Security cases.

       In determining whether the requested fee would result in a windfall,

the court must also examine the effective hourly rate associated with the

application. Here, Attorney Olinsky seeks a total recovery of $25,611.50

for the 45.40 hours of work performed by attorneys and paralegals at his

firm. Dkt. No. 22-1 at 2-3. The contemporaneous time records submitted in

support of the application reveal that 38.7 hours were expended by

attorneys, while 6.7 hours were expended by paralegals and other support

staff. Dkt. No. 22.5 If the court considers the entire section 406(b) request

of $25,611.50, the blended hourly rate for combined counsel paralegal

time would be approximately $564.13 per hour (i.e., $25,611.50 / 45.40

hours). 7 Deducting the cost of 6.7 hours of paralegal time at the reported


7        Counsel for the Acting Commissioner presumes that the effective hourly rate is
$564.13 and does not comment on how paralegal work should be compensated under
section 406(b). See generally Dkt. No. 24. Courts from other districts have reached
varying conclusions regarding this question. See e.g., Chandler v. Sec'y of Dep't of
Health and Human Serv., 792 F.2d 70, 73 (6th Cir. 1986) (noting that an attorney can
bill for paralegal time but only at paralegal rates under section 406(b)); Smith v. Astrue,
No. 06-883, 2009 WL 649192, at * 3 (C.D. Cal. Mar. 9, 2009) (concluding that fees may
be awarded for paralegal work under section 406(b) when the paralegal performs work
that would otherwise be handled by an attorney and that are ordinarily billed separately
to the client); Yarnevic v. Apfel, 359 F. Supp. 2d 1363, 1365-1366 (N.D. Ga. 2005)
                                            15
EAJA hourly rate of $100, see Dkt. No. 17-1 at 2, then the effective hourly

rate for attorney time would increase to approximately $644.48 per hour.

       While either hourly rate is no doubt considerable, both nonetheless

fall well within the range of rates recently approved by courts in this district

and elsewhere in the Second Circuit when analyzing applications under 42

U.S.C. § 406(b). See, e.g. Buckley v. Berryhill, No. 15-CV-0341-A, 2018

WL 3368434, at *2-*3 (W.D.N.Y. Jul. 10, 2018) (approving an effective

hourly rate of $1,000); Cieslik v. Berryhill, No. 14-CV-430-A, 2018 WL

446218, at *3 (W.D.N.Y. Jan. 17, 2018) (approving an effective hourly rate

of approximately $792.45); Cole on Behalf of Cole v. Commissioner of

Social Security, 2017 WL 2473174, at *2 (N.D.N.Y. Jun. 8, 2017)

(approving an effective hourly rate of $643.49); Schiebel v. Colvin, No.

6:14-CV-00739, 2016 WL 7338410, at *3 (N.D.N.Y. Dec. 19, 2016)

(accepting a contingency fee agreement with an effective hourly rate of

$975.68); Joslyn, 389 F. Supp.2d at 455-56 (accepting a contingency fee

agreement with an effective hourly rate of $891.61).




(concluding that not including paralegal fees would amount to a windfall to the plaintiff);
Roark v. Barnhart, 221 F.Supp.2d 1020, 1026 (W.D. Mo. 2002) (declining to include
paralegal time, which comprised over half of the time spent in the case, in the section
406(b) award because it had been compensated in the EAJA award).


                                            16
       While there is no evidence of fraud, Attorney Olinsky's

representation was effective, and the fee agreement would not result in a

windfall to counsel, I find that the amount now sought is unreasonable in

light of the four month delay between receipt of judgment granting

plaintiff's benefits and the filing of this motion.

III.   SUMMARY AND ORDER

       Plaintiff and her counsel, the Olinsky Law Group, entered into a

contingency fee agreement under which she agreed to compensate her

attorneys in the amount of twenty-five percent of past due benefits

awarded to him in the event of a favorable decision. Having reviewed the

pending application for approval of the payment of fees, I conclude that

the amount now sought by plaintiff's counsel pursuant to that arrangement

is reasonable and would not result in a windfall to counsel. Accordingly, it

is hereby

       ORDERED as follows:

       (1)   Attorney Howard D. Olinsky, Esq. is hereby awarded the sum

of $25,611.50 in accordance with 42 U.S.C. § 406(b), as fees pursuant to

the firm's fee agreement with plaintiff, to be paid from the amount withheld

by the Acting Commissioner from the past due benefits awarded to

plaintiff.


                                        17
     (2)   Attorney Howard D. Olinsky, Esq. is hereby directed to refund

to plaintiff the sum of $7,900.00 previously awarded in this matter as

attorney's fees pursuant to EAJA.




Dated:     November 5, 2018
           Syracuse, New York




                                     18
